Citation Nr: 1523681	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left big toe and left foot disorder. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.

6.  Entitlement to service connection for a left big toe and left foot disorder.

7.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

8.  Entitlement to service connection for asthma.

9.  Entitlement to an increased rating in excess of 10 percent for a left knee disability, diagnosed as chondromalacia patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982 and from December 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2001 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

In July 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Although the record was held open for 60 days to allow for the submission of additional evidence, no additional records or correspondence was received from the Veteran or his attorney.

The issues of entitlement to service connection for a right knee disorder to include as secondary to a service connected left knee disability, entitlement to service connection for asthma and entitlement to an increased rating in excess of 10 percent for a left knee disability to include chondromalacia, left patella are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2009 Board decision declined to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not appeal the decision, and the February 2009 Board decision is final.

2.  The evidence received subsequent to the February 2009 final denial of the claim for service connection for an acquired psychiatric disorder is new and material, and raises a reasonable possibility of substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, her acquired psychiatric disorder is at least as likely as not related to her active duty service.

4.  A February 2009 Board decision declined to reopen the claim for service connection for a left foot and left toe disorder.  The Veteran did not appeal the decision, and the February 2009 decision is final.

5.  The evidence received subsequent to the February 2009 final denial of the claim for service connection for a left foot and left toe disorder is new and material, and raises a reasonable possibility of substantiating the claim.

6.  The Veteran was diagnosed with a Morton's neuroma which was operated on to remove the nerve in August 1987 and again in September 1989 which has led to numbness of sensation in her left foot and her second and third digit.

7.  A March 2003 rating decision declined to reopen the claim for service connection for a right knee disorder.  The Veteran did not appeal the decision, and the March 2003 decision is final.

8.  The evidence received subsequent to the March 2003 final denial of the claim for service connection for a right knee disorder is new and is also material, and raises a reasonable possibility of substantiating the claim.

9.  A March 2003 rating decision declined to reopen the claim for service connection for asthma.  The Veteran did not appeal the decision, and the March 2003 decision is final.

10.  The evidence received subsequent to the March 2003 final denial of the claim for service connection for asthma is new and material, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision that declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  As new and material evidence has been received since the February 2009 rating decision, the criteria to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The February 2009 Board decision that declined to reopen the Veteran's claim for service connection for a left toe and left foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  As new and material evidence has been received since the February 2009 rating decision, the criteria to reopen the claim for service connection for a left toe and left foot disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The March 2003 rating decision that declined to reopen the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

6.  As new and material evidence has been received since the March 2003 rating decision, the criteria to reopen the claim for service connection for a right knee disorder to include as secondary to a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The March 2003 rating decision that declined to reopen the Veteran's claim for service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

8.  As new and material evidence has been received since the March 2003 rating decision, the criteria to reopen the claim for service connection for asthma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  The criteria for service connection an acquired psychiatric disorder have been met.  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

10.  The criteria for service connection for residuals of surgery for a left foot Morton's neuroma, to include numbness of the affected left toes, have been met.  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
 
Whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a).  

Acquired Psychiatric Disorder

The Veteran was denied service connection for an acquired psychiatric disorder to include PTSD in a February 2009 Board decision because there was no evidence that the Veteran has a corroborating an in-service stressor under the requirements for PTSD.  

Since the Veteran's February 2009 Board decision, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Jensen v. Brown, 6 Vet. App. 27, 28   (1994) (a change in law may be the functional equivalent of new and material, evidence, and may provide a basis for reopening a claim.)  Specifically, due to the prior lack of evidence showing of a stressor and the new expansion of the claim to include all acquired mental disorder the Board notes that the Veteran's diagnosis of MDD is the equivalent of new and material evidence.  

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for an acquired psychiatric disorder to include MDD is reopened.  38 U.S.C.A. § 5108.  See Shade, 24 Vet. App. at 117.  

Left Foot Disorder to include a Left Toe Disorder

The Veteran was denied the reopening of her claim service connection for a left foot disorder to include a left toe disorder in a February 2009 Board decision because there was no evidence that the Veteran had a current left foot disorder to include a left toe disorder.  

Since the Veteran's February 2009 Board decision, a VA podiatrist in February 2013 provided the Veteran commented on the residuals of the Veteran's left foot surgery in service.  In his report, he wrote, "[o]n the left foot after the surgery she does not have any sensation on 2nd and 3rd digits.  Patient had neurectomy interspaces 2 and 3. [...] Patient also states that she has discomfort due to the numbness on left foot."

The February 2013 VA treatment note is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a left foot disorder to include a left toe disorder.  Specifically, due to the prior lack of evidence showing a current disorder, this new evidence is material because it relates to an element that was previously not shown, a current disorder.  See Shade, 24 Vet. App. at 117.  

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a left foot disorder to include a left toe disorder is reopened.  38 U.S.C.A. § 5108.  


Right Knee Disorder

The Veteran was denied the reopening of her claim service connection for a right knee disorder in a March 2003 rating decision because there was no evidence that of a link between any current right knee disorder and relationship to her service.  

The Veteran testified in July 2014 that her service connected left knee disorder had worsened to such a degree that it caused her to fall and injure her left knee.  See Hearing Transcript, pages 7-8. The Board notes that for the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  While the Board notes that the fact that the Veteran has since raised alternate theories of entitlement does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Veteran's testimony in regards to her injury to her right knee due to the instability of her left knee is presumed credible and new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a right knee disorder.  Specifically, due to the prior lack of evidence showing of a relationship between her service and her right knee disorder, this new evidence is material because it relates to an element that was previously not shown, a relationship to her service vis-à-vis her right knee disorder.  See Shade, 24 Vet. App. at 117.  

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108.  


Asthma

The Veteran was denied the reopening of her claim service connection for a asthma in a March 2003 rating decision because there was no evidence of a link between any current asthma and relationship to her service, evidence of incurrence in service, or a current diagnosis of asthma.

The Veteran testified that she is currently diagnosed with asthma and being treated for this disorder at a VA Medical Center in Seattle.  See Hearing Transcript, page 23.  Prior to the hearing, VA obtained VA treatment records from the Puget Sound VA Medical Center (VAMC) which included a diagnosis of asthma in a May 2013.  This evidence is new is in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for asthma.  Specifically, due to the prior lack of evidence showing a current disorder, this new evidence is material because it relates to an element that was previously not shown, a current disorder.  See Shade, 24 Vet. App. at 117.  

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for asthma is reopened.  38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder

The Veteran contends in short that she suffered from an acquired psychiatric disorder which has persisted to this day.  Most recently in June 2013, the VA treatment facility in Puget Sound diagnosed the Veteran with major depressive disorder.

Based on the evidence of record, service connection should be granted.  First, the service treatment records indicate that the Veteran suffered from insomnia and was treated with the anti-depressant Doxepin in service as noted in an August 1989 Service Treatment Records (STR).  Moreover, the evidence also indicates that her psychiatric symptoms in-service are related to her current symptomatology.  Significantly, at a November 2002 VA examination which VA provided to the Veteran in regards to her claim for PTSD, a VA examiner wrote that "[t]he veteran does appear to have recurrent depression which seems to have started in the military."  This examiner continued that "[c]urrently she does have a history of recent treatment of depression which has been documented [in] the VA Medical Center records" to include episodes including "symptoms of poor sleep, increased appetite decreased energy, decreased interest, and decreased interest in work."  At that time, she stated that she first experienced these symptoms in the military and that may have been a reaction to the stress that she was experiencing while in service.  The resulting diagnosis was depression.  

In the Board's view, the Veteran's prescription of anti-depressants in service is effectively presumptive evidence of a psychiatric diagnosis in service.  This, in conjunction with the VA examiner's opinion from November 2002, is sufficient to establish that her current symptoms are related to service.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for depression is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In granting this claim, it should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  Clemons, 23 Vet. App. at 1.  In view of Clemons, the grant of service connection for depression is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted, including her related claim for PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Left Foot and Toe Disorder

The Veteran testified in her July 2014 Board hearing that she suffers from numbness due to her two well-documented surgical operations on her left foot to address a Morton's neuroma first in August 1987 and then in September 1989.  

The Board determines that service connection should also be granted for this.  Specifically, in February 2013, a VA podiatrist at the Puget Sound VA Medical Center commented on the residuals of the Veteran's left foot surgery.  In his report he wrote that the Veteran did not have any sensation on 2nd and 3rd digits, and that she has discomfort due to the numbness on left foot, which was attributable to her prior left foot surgeries.  Given that the record is absent any other evaluation of the Veteran's neurological deficits following the operation, the Board finds that service connection for the residuals of the Veteran's August 1987 and September 1989 surgical operation to address her Morton's neuroma to include the resulting numbness of her second and third digit is warranted. 


ORDER

New and material evidence having been received, the application to reopen previously denied claims of entitlement to service connection for an acquired psychiatric disorder, left foot disorder, right knee disorder and asthma is granted and the claims are reopened.  

Service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is granted.

Service connection for residuals of surgical procedures on the left foot to include the second and third digit is granted.


REMAND

A remand is necessary for further evidentiary development of the Veteran's appeals for an increased rating for her left knee disability in excess of 10 percent, her service connection claim for asthma, and her service connection claim for a right knee disorder.

First, the Veteran has testified in her July 2014 VA hearing that since her last VA examination that her left knee disability has worsened.  See Hearing Transcript, page 32.  The Veteran's last VA examination, to determine the status of her right knee disability, was in November 2012.  The Board reasons that given her testimony about worsening and the time that has transpired since her last examination that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

While the Veteran's claim for service connection for a right knee disorder is reopened, the record does not contain evidence that a VA examination was provided to the Veteran to address her contention that her right knee disorder is related to her left knee disability.  Specifically, not only has the Veteran has been diagnosed with a right knee disorder in January 2013, she reports that this right knee injury is aggravated and/or caused by her service connected left knee disability.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if her right knee disorder has been aggravated or caused by her left knee disability.

Finally, a VA examination is also warranted for the Veteran's asthma.  Specifically, she has a current diagnosis of moderate asthma from a May 2013 VA examination, and her service treatment records (STRs) document that in March 1980 she reported for emergency care for pain while she was breathing.  The Veteran testified that she was initially diagnosed with asthma in service which has persisted to this day.  Thus, the Board finds that she should be afforded a VA examination to address her contention that her asthma began in service and persisted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Puget Sound, Washington, since August 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. After the above development is accomplished, schedule the Veteran for appropriate VA examinations.  The claims folder (including a copy of this remand) should be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that the Veteran's asthma is etiologically related to her active duty service.

In providing an opinion, the examiner should comment on the March 1980 treatment note which documents the Veteran's treatment at a Naval Hospital emergency room for pain while breathing and her later comments in a October 2001 VA treatment note wherein she lists her medical problems to include asthma.

(B)  After taking a detailed history from the Veteran regarding her right knee disorder and her service connected left knee disability considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's right knee disorder was caused or aggravated by the Veteran's service connected left knee disability or is otherwise etiologically related to the Veteran's active service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Afford the Veteran a new VA examination to evaluate the current severity of the left knee disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should specifically report the ranges of left knee flexion and extension in degrees, as well as the degree to it is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the disabilities on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


